Citation Nr: 0934764	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  09-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than March 20, 2008, 
for the grant of service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from May 1943 to July 
1945, including service in World War II.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the RO that 
granted service connection for hearing loss, evaluated as 20 
percent disabling effective March 20, 2008.  The Veteran 
filed a timely notice of disagreement, appealing the 
effective date assigned for this disability.  

In July 2009, the Veteran testified at a Travel Board hearing 
before the undersigned; a copy of the transcript is 
associated with the record.


FINDINGS OF FACT

1.  On March 20, 2008, the RO received the Veteran's original 
claim of entitlement to service connection for hearing loss.  

2.  In July 2008 rating decision, the RO granted service 
connection for hearing loss effective as of March 20, 2008.  


CONCLUSIONS OF LAW

1.  An effective date earlier than March 20, 2008, the date 
of the claim, for the grant of service connection for hearing 
loss, is not assignable by law.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 
(to be codified at 38 U.S.C.A. § 3.159(c)).  

The United States Court of Appeals for Veterans Claims 
(Court), however, recently held that VA's duties to notify 
and assist contained in VCAA are not applicable to cases, 
such as this one, in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

II.  Earlier Effective Date

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  If the claim is not received 
within one year of separation from service, the effective 
date for a grant of service connection is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

In addition, where new and material evidence is received 
after final disallowance, the effective date will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (q)(ii), (r).  

In this case, the evidence shows that the Veteran filed a 
claim seeking service connection for hearing loss that was 
received at the RO on March 20, 2008. In an April 2005 rating 
decision, the RO granted service connection for hearing loss.  
The RO assigned an effective date of March 20, 2008 for this 
claim.  

Here, the Board notes that the Veteran was awarded service 
connection for hearing loss effective March 20, 2008, which 
is the date of receipt of his original claim.  Based on 38 
U.S.C.A. § 5110(a), therefore, the RO granted the earliest 
effective date for a grant of service connection for hearing 
loss that the law allows.  38 C.F.R. § 3.400.  

During his July 2009 testimony and in statements submitted to 
VA, however, the Veteran contends that he should be awarded 
an effective date in July 1945, the month of his discharge 
from military service.  He contends that the evidence shows 
that he had hearing loss at that time that would have been 
detected and service-connected had he been properly diagnosed 
and informed of how to apply for this disability.  

In this regard, the Board notes that any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim.  See 
38 C.F.R. § 3.155(a).  However, "[t]he mere presence of the 
medical evidence [in the record] does not establish an intent 
on the part of the Veteran" to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
The mere receipt of medical evidence or records cannot be 
construed as an informal claim.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  

In this case, the Board finds that the Veteran's claims file 
does not contain a communication indicating an intent to file 
a claim of service connection for hearing loss prior to March 
20, 2008.  Without more, the mere presence of medical 
evidence does not establish intent to seek service 
connection.  

In addition, the Board also notes that, while service 
connection was established for the Veteran's hearing loss 
because the RO found that this condition had its onset in 
service, it does not follow from this, that the effective 
date of service connection should be the day following 
service.  This interpretation would render meaningless the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Indeed, in Meeks v. West, 216 F.3d 1363, (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), addressing a similar argument, noted that 
the Veteran in that case "conflate[d] what are in fact two 
distinct issues, involving separate inquiries:  the 
determination of the date from which an award is effective, 
and the quantum of the award to which a Veteran is 
entitled."  Id. at 1366.  

The Board also acknowledges the Veteran's contentions that 
had he been properly diagnosed at the time of his discharge 
and informed of how to apply for his hearing loss disability, 
he would have filed for service connection back in 1945.  
However, his claimed lack of awareness does not provide a 
legal basis for entitlement.  While it is unfortunate that 
the Veteran may not have been clear about eligibility for VA 
benefits, the Court, citing to an opinion from the United 
States Supreme Court, has held that everyone dealing with the 
Government is charged with knowledge of Federal statute and 
agency regulations.  Morris v. Derwinski, 1 Vet. App. 260 
(1991). 

The Board sympathizes with the Veteran and has considered his 
well-reasoned and passionate arguments.  However, for the 
foregoing reasons, the Veteran's claim of entitlement to an 
earlier effective dated for his service-connected hearing 
loss must be denied.  




ORDER

The claim for an effective date earlier than March 20, 2008, 
for the grant of service connection for hearing loss is 
denied.  




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


